Citation Nr: 1700227	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  13-03 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel



INTRODUCTION

The Veteran served honorably in the U.S. Army from June 1985 to June 2005, with additional unverified active service prior to that time period. This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  The Board has reviewed all relevant documents in VBMS and the Virtual VA electronic record.  All documents in Virtual VA are duplicative of those in VBMS, or not relevant to the issue on appeal.  


FINDING OF FACT

OSA began during a period of active duty service.  


CONCLUSION OF LAW

The criteria for service connection for OSA  are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claim of entitlement to service connection are moot.  

Service Connection

In this case the Veteran is seeking service connection for OSA, which he asserts had its onset during his period of active service. Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a)(2015).  To establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In his January 2010 claim, the Veteran reported in-service onset of OSA based on symptoms he had during that time. The Veteran highlighted a March 1994 service treatment record (STR) where the Veteran complained of dizziness during a run as. The Veteran also reported that during active duty he experienced persistent fatigue, low energy, insomnia, snoring and frequently awoke during the night. In an April 2010 statement, the Veteran reported again that he had dizziness and arrhythmias during service. 

Following a January 2010 sleep study, OSA was diagnosed. Additionally, the Veteran was afforded a VA examination in June 2010.  The examiner reviewed the claims file, including the Veteran's STRs. The examiner noted a diagnosis of OSA that had its onset in 2001 during the Veteran's period of active service, with initial in-service manifestations of snoring.

Based on the foregoing, the Board finds that entitlement to service connection for OSA is warranted.  First, the Veteran has a current diagnosis of sleep apnea.  See June 2010 VA examination.  Second, there are in-service symptoms.  The Veteran testified that he first experienced snoring during service.  See June 2010 VA examination, January 2010 Claim.  The Veteran is competent to identify such lay observable symptoms. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Board finds his lay statements are credible as they have been consistent throughout the claims process. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Third, the evidence supports a finding that the Veteran's sleep apnea had its onset during service.  The June 2010 VA specifically noted the in-service onset of OSA based on the Veteran's reports of snoring beginning in 2001. The examiner noted his review of the claims file, conducted a thorough interview and examination of the Veteran, and considered the Veteran's lay statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion). Accordingly, the Board assigns significant probative value to this opinion.  

In sum, the evidence shows that the Veteran's currently diagnosed sleep apnea began during the Veteran's period of active duty, and therefore the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


